The following is the opinion of the court:
Upon the full consideration of the case stated as aforesaid, the court is of opinion that the proviso in the act of March 3,1835, ch. 30, see. 3,† is only applicable to the disbursing of public money appropriated by law during the session of Congress in which that act was passed, and it appearing to the satisfaction of the court that no part of the money as aforesaid disbursed by the defendant was appropriated at the said session of Congress ; the court is also of opinion that the said intestate was entitled to the allowances claimed by him for the disbursements as above stated, 'and do therefore order the judgment to be entered for the said defendant.

Sec. 3. of the act of March 3, 1835, ch. 30, repealed the ¡second section of the act of 1S34, ch. 92, making appropriations for the civil and diplomatic expenses of the government for the year 1S34, and contained a proviso that no officer should receive under this act a greater annual salary or compensation than was paid to such officer for the year 1S32, and that in no ease shall the compensation of any other officers than collectors, appraisers and surveyors, whether hy salaries, fees or otherwise, exceed the sum of $1,500'each, per annum. Nor shall the union of any two or more of these offices in one person entitle him to receive more than that sum, &c.